Exhibit 99.1 NEWS RELEASE Media contact: Michael J. Olsen, Sr. Vice President of Corporate Communications, (701) 451-3580 or (866) 410-8780 Investor contact: Loren Hanson, Manager of Investor Relations, (218) 739-8481 or (800) 664-1259 For release: August 8, 2011 Financial Media Otter Tail Corporation Announces Second Quarter Earnings; Refines Strategic Direction; Updates Earnings Guidance for 2011 FERGUS FALLS, Minnesota - Otter Tail Corporation (NASDAQ: OTTR) today announced financial results for the quarter ended June30,2011. Summary: ● Consolidated revenues from continuing operations increased to $317.0 million from $251.3 million in the second quarter of 2010 ● Consolidated operating income from continuing operations rose to $14.6 million from a $15.2million operating loss in the second quarter of 2010 ● Consolidated net income from continuing operations was $6.0 million compared with a $16.3 million net loss for the second quarter of 2010 ● Consolidated net income, from continuing and discontinued operations, totaled $18.8 million compared with a $14.2 million net loss for the second quarter of 2010 ● Diluted earnings per share from continuing operations totaled $0.16 compared with a $0.46 loss for the second quarter of 2010 ● Diluted earnings per share, from continuing and discontinued operations, totaled $0.51 compared with a $0.40 loss per share for the second quarter of 2010 ● The corporation recorded a net gain on sale of Idaho Pacific Holdings, Inc. of $13.3 million in the second quarter of 2011 ● The corporation has refined its strategic direction based on a narrower, yet still diversified portfolio, an enhanced operating structure, and capital investments in its electric utility ● The corporation provides updated guidance to reflect discontinued operations and its business outlook for the operating companies CEO Overview “As we head into the second half of 2011, we are encouraged by our second-quarter results and the momentum we are seeing in the great majority of our operating companies, despite continued challenges in our Wind Energy segment,” said John Erickson, president and chief executive officer of Otter Tail Corporation. “In the bigger picture, significant investment opportunities on the horizon in our electric business allow us to pursue growth in a way that also reduces the overall risk profile of our company. We have taken a fresh look at the mix of market opportunities available to us and how our current portfolio of operating companies is positioned relative to these opportunities. What emerged is a refined strategic direction for Otter Tail Corporation based on some key characteristics: a narrower, yet still diversified portfolio of businesses; an operating structure that enhances oversight and business execution; and a redirection of capital toward the most promising growth opportunities. 1 “We believe that realigning our portfolio of businesses and refocusing our capital investment are vital to reducing our risk profile, as well as better supporting our credit metrics, enhancing our ability to support the dividend; and capitalizing on the growth opportunities available to us. Our sale of Idaho Pacific Holdings earlier this year, which helped improve our financial position, was an important initial step in this portfolio realignment process. We intend to pursue other opportunities for strategic realignment. “Similarly, during the 2011 second quarter, we made the decision, in light of the challenges facing the wind industry, to discontinue the heavy haul services for the transport of wind turbine components provided by E.W. Wylie. Clearly, the wind industry faces well-documented challenges and volatility, which have also impacted DMI Industries, Inc., our wind tower manufacturing company. DMI remains one of the industry’s top-tier wind tower manufacturers and serves leading wind-turbine manufacturers. However, productivity and capacity utilization at DMI remain at unsatisfactory levels, leading to losses. We continue to vigorously pursue remedies to maximize the performance and value of this business. “Turning to our largest segment, Electric continues to perform well as an earnings contributor and, more importantly, as a source of strong future growth. As we look to the future, we expect a larger percentage of growth to come from the Electric segment. In particular, electrical transmission opportunities and environmental upgrade requirements have been, and will continue to be, targets of important investment on our part. We expect these investments to significantly grow our rate base over the next several years and to increase utility earnings.” Erickson concluded, “As we pursue our vision for Otter Tail Corporation, we intend do to so from a position of sound financial performance. Looking broadly at our performance this quarter, we again are buoyed by the results of several of our operating companies. Five out of our six operating segments showed improved year-over-year earnings performance, stemming both from steadily improving economic conditions and steps we took during the recession to enhance efficiency. This momentum is critical as we head into the latter half of 2011 and pursue our refined strategy.” 2 Cash Flow from Operations and Liquidity In the second quarter of 2011 the corporation’s consolidated cash flow from continuing operations was $40.7million, compared with $49.8million in the second quarter of 2010. On June 30, 2011 Otter Tail Corporation and Otter Tail Power Company had $334.6 million available under existing credit facilities to provide for working capital requirements and help fuel future growth initiatives. Board of Directors Declared Quarterly Dividends On August 4, 2011 the Board of Directors declared a quarterly common stock dividend of $0.2975 per share. This dividend is payable September 10, 2011 to shareholders of record on August 15, 2011. The Board also declared quarterly dividends on the corporation’s four series of preferred stock, payable September 1, 2011 to shareholders of record on August 15, 2011. Segment Performance Summary Electric Electric revenues and net income were $78.0 million and $7.4 million, respectively, compared with $77.5million and $4.4 million for the second quarter of 2010. Retail electric revenues decreased $0.1 million between the quarters. Net gains from energy trading activities, including net mark-to-market gains on forward energy contracts, increased $0.2 million as a result of an increase in mark-to-market gains on open energy contracts. Wholesale electric revenues from company-owned generation decreased $1.6 million due to an 18.8% decline in wholesale kilowatt-hour (kwh) sales combined with a 15.7% reduction in the average price per wholesale kwh sold as a result of lower demand in wholesale markets. Other electric operating revenues increased $2.0 million, reflecting: ● a $1.1 million second quarter 2010 refund accrual of a portion of revenues collected from Otter Tail Power Company’s Big Stone II project partners, and ● a $0.7 million increase in transmission tariff and services revenues. Fuel costs increased $0.6 million as a result of a 2.8% increase in the cost of fuel per kwh generated combined with a 0.7% increase in kwhs generated from Otter Tail Power Company’s steam-powered and combustion turbine generators. The cost of purchased power for retail sales decreased $2.5 million as a result of a 26.4% decrease in kwhs purchased, partially offset by 2.9% increase in the cost per kwh purchased. A 7.6% increase in kwhs generated to serve retail load, including a 13.5% increase in kwhs generated from company-owned wind turbines, resulted in a reduction in kwhs purchased. Electric operating and maintenance expenses decreased $0.6million mainly due to an increase in administrative and general costs charged to capital projects as a result of an increased level of construction activity between the quarters. 3 Wind Energy Wind energy revenues and net loss were $66.3 million and $6.5 million, respectively, compared with revenues of $45.7million and a net loss of $2.8 million for the second quarter of 2010. ● At DMI, revenues increased $19.3 million as a result of a 43.4% increase in towers produced while DMI’s net loss increased $3.5 million. The increase in net loss reflects, on a pretax basis, a $1.5million increase in outsourced quality control costs to satisfy expanded customer requirements, productivity losses of $1.3 million due to rework and underutilization of plant capacity, and $0.8 million from the absorption of higher steel costs when a supplier did not fulfill its delivery requirements. DMI’s interest expense increased $0.4million due to an increase in outstanding debt and higher interest rates between the quarters. Additionally, beginning in the fourth quarter of 2010, DMI is not recognizing tax benefits on the operating losses of its Canadian operations until those operations become profitable. The unrecognized tax benefits totaled approximately $1.0 million in the second quarter of 2011. ● In trucking operations, revenues increased $1.2million while net income decreased $0.2million, reflecting less than full recovery of a 35.8% increase in fuel prices between the quarters. Manufacturing Manufacturing revenues and net income were $58.4 million and $2.7 million, respectively, compared with revenues of $49.5 million and a net loss of $15.1 million for the second quarter of 2010. ● At BTD, revenues increased $9.3 million and net income increased $0.6 million as a result of higher sales volume due to improved customer demand. ● At T.O. Plastics, revenues decreased by $0.6 million and net income decreased $0.1 million due to decreases in sales volumes of all product lines except horticultural products. ● At ShoreMaster revenues increased $0.2 million while its net income was $0.5 million in the second quarter of 2011 compared with a net loss of $16.8 million in the second quarter of 2010. ShoreMaster’s second quarter 2010 results included a $15.6 million net-of-tax asset impairment charge and a $1.3million net-of-tax increase in its allowance for doubtful accounts in its residential and commercial businesses. Construction Construction revenues and net income were $49.1 million and $0.2 million, respectively, compared with revenues of $30.1million and a net loss of $0.5 million for the second quarter of 2010. The increases in revenues and net income mainly are due to an increase in construction activity at Foley Company. Aevenia's revenues were down $0.8 million while its net loss decreased $0.1 million between the quarters. 4 Plastics Plastics revenues and net income were $44.4 million and $3.3million, respectively, compared with revenues of $26.7 million and net income of $0.2 million for the second quarter of 2010. The increase in revenues and net income was due to a 50.6% increase in pounds of pipe sold combined with a 10.2% increase in the price per pound of pipe sold, while the cost per pound of pipe sold increased only 0.5% between the quarters. Health Services Health Services revenues and net income were $23.0 million and $0.5 million, respectively, compared with revenues of $23.6 million and a net income of $35,000 for the second quarter of 2010. A $1.2million decrease in revenues from scanning and other related services was partially offset by a $0.5 million increase in revenues from equipment sales. Net income increased $0.4million chiefly due to a decrease in cost of goods sold as the Health Services segment continues to right-size its fleet of imaging assets by exercising purchase options on productive imaging assets coming off lease and not renewing leases on underutilized imaging assets. Corporate Corporate expenses, net-of-tax, decreased $1.0 million between the quarters mainly due to a reduction in interest costs associated with paying down borrowings on the corporation’s line of credit from proceeds from the sale of Idaho Pacific Holdings, Inc. (IPH)in the second quarter of 2011 and lower salary and employee benefit costs. Discontinued Operations On May 6, 2011 the corporation completed the sale of IPH for approximately $87.0million in cash. The proceeds from the sale, net of $3.0 million deposited in an escrow account, were used to pay down borrowings under the corporation’s line of credit facility. In the second quarter of 2011, E.W. Wylie (Wylie) exited the wind-heavy haul business. Accordingly, the results of operations, financial position and cash flows of IPH and Wylie’s wind-heavy haul business are reported as discontinued operations in the attached consolidated financial statements. Following is a summary presentation of the results of discontinued operations for the three months ended June 30, 2011 and 2010: Three Months Ended June 30, 2011 June 30, 2010 (in thousands) IPH Wylie- Wind Total IPH Wylie- Wind Total Operating Revenues $ Income (Loss) Before Income Taxes $ $ ) $ ) $ $ $ Gain on Disposition - Pretax Income Tax Expense (Benefit) ) Net Income $ $ ) $ 5 2011 Business Outlook The following updated guidance considers the cyclical nature of some of the corporation's businesses and reflects challenges presented by current economic conditions and the corporation's plans and strategies for improving future operating results. The corporation’s updated 2011 earnings per share guidance range is as follows: 2011 Earnings Per Share Guidance Range Previous Guidance Current Guidance Low High Low High Electric $ Wind Energy ) Manufacturing Construction Plastics Health Services Corporate ) Total – Continuing Operations $ Earnings – Discontinued Operations: IPH E.W. Wylie Heavy Haul - Wind ) ) Gain on Sale of IPH Total $ Contributing to the earnings guidance for 2011 are the following items: ● The corporation expects an increase in net income from its Electric segment in 2011 compared to 2010 and from its previously announced guidance. This is based on anticipated sales growth and rate and rider recovery increases, an increase in capitalized interest costs related to larger construction expenditures and reductions in operating and maintenance expense in 2011 due to lower benefit costs. ● The corporation’s 2011 earnings guidance for its Wind Energy segment reflects the following factors: o The corporation expects losses at DMI resulting from productivity challenges, a decrease in the number of towers produced, increased price pressure on new orders, and potential exposure to liquidated damages, warranty claims, or remediation costs related to past production issues. It is anticipated that tower production for the remainder of 2011 will decrease from previous forecasts.This forecast decrease in tower demand primarily results from a general softening in the wind industry. The resulting decrease in production levels will offset productivity gains achieved over the past quarter and increase the fixed charge allocation to the remaining towers produced. Additionally, DMI continues to face pressures to reduce price due to over capacity in the U.S. market, and significantly lower steel costs available to Asian manufacturers. 6 o The corporation exited Wylie’s wind-heavy haul business in the second quarter of 2011. Accordingly, the results of operations from this part of the business have been reclassified to discontinued operations. The corporation expects the continuing flatbed trucking operations to be near breakeven levels for 2011. o Backlog in the Wind Energy segment is $82 million for 2011 compared with $68million a year ago. ● The corporation expects earnings from its Manufacturing segment to increase from the original 2011 guidance as a result of increased order volume and continuing improvement in economic conditions in the industries BTD serves. ShoreMaster is expecting significantly improved performance as a result of bringing costs in line with current revenue levels and absent last year’s $15.6 million net-of-tax noncash impairment charge. T.O. Plastics is expected to have slightly better earnings in 2011 compared with 2010. Backlog for the manufacturing companies for 2011 is approximately $62million compared with $47 million one year ago. ● The corporation expects higher net income from its Construction segment in 2011 as the economy improves and the construction companies record earnings on a higher volume of jobs in progress. Backlog for the construction businesses is $84 million for 2011 compared with $65million one year ago. ● The corporation is increasing its earnings expectations for its Plastics segment given strong second quarter 2011 performance. ● The corporation expects a slight increase in earnings from its previously issued guidance for its Health Services segment in 2011 as the benefits of implementing its asset reduction plan continue to be realized. ● Corporate general and administrative costs are expected to decrease in 2011, compared with 2010, as a result of recent reductions in employee count and associated decreases in benefit costs. ● The net earnings and the gain on sale of IPH are now reflective of the actual results as the sale of the business closed in May 2011. In addition, the corporation exited the wind-heavy haul operations of E.W. Wylie in the second quarter of 2011. The net loss reflected in the guidance table is the result of actual operating activity of this business and an estimate of any other potential costs that could occur as the business winds down. There was no gain or loss incurred on disposal of the asset fleet associated with Wylie’s wind-heavy haul business. 7 The sale of IPH was a strategic decision by management to monetize a currently strong earning asset and use the proceeds to pay down short-term borrowings. This frees up liquidity going forward for upcoming Electric segment capital investments and helps ease the need to rely on the capital markets to fully fund these expenditures. The corporation will continue to review its portfolio to see where additional opportunities exist to improve its risk profile, improve credit metrics and generate additional sources of cash to support the future capital expenditure plans of its Electric segment. Future IPH earnings forfeited through the sale of IPH are expected to be replaced by increased utility earnings over the next three years as the utility makes investments in its current capital plan. This will result in a larger percentage of the corporation’s earnings coming from its most stable and relatively predictable business, Otter Tail Power Company, and is consistent with the strategy to grow this business given its current investment opportunities. The corporation currently anticipates the following capital expenditures and electric utility average rate base for 2011 through 2013: (in millions) Capital Expenditures: Electric Segment: Transmission $
